Citation Nr: 1026235	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability, to include as secondary to a service-connected left 
ankle disability and/or a service-connected left elbow 
disability.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to May 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for asbestosis; and a July 2004 
rating decision from the VA RO in St. Paul, Minnesota, which 
granted service connection for bilateral hearing loss, assigning 
a 10 percent evaluation, and degenerative joint disease of the 
knees, assigning a 10 percent evaluation; continued a 20 percent 
evaluation for a fracture of the left tibia and a 10 percent 
evaluation for a fracture of the left elbow; denied service 
connection for tinnitus and degenerative joint disease of the 
shoulders; and denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran submitted a notice of 
disagreement for the issue of asbestosis in August 2003, and for 
the issues of degenerative joint disease of the shoulders and 
TDIU in August 2004.  He subsequently perfected his appeals for 
asbestosis in March 2004, and for degenerative joint disease of 
the shoulders and TDIU in October 2004.

In July 2007, the Board remanded the Veteran's claims of 
entitlement to service connection for asbestosis and entitlement 
to TDIU to the Appeals Management Center (AMC) for further 
evidentiary development, including additional notice and 
attempting to verify the Veteran's alleged asbestos exposure, and 
denied his claim of entitlement to service connection for a 
bilateral shoulder disability.  The Veteran appealed the Board's 
denial of service connection for a bilateral shoulder disability 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2008, the Court issued an order granting an 
April 2008 joint motion to remand (JMR) the appeal to the Board.  
The appeal was returned to the Board for action consistent with 
the April 2008 JMR Court order.

In January 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for a bilateral shoulder 
disability to the AMC for further evidentiary development, 
including obtaining updated VA and private treatment records, 
attempting to obtain outstanding service treatment records, and a 
new VA opinion.  The January 2009 Board remand also remanded the 
Veteran's claims of entitlement to service connection for 
asbestosis and entitlement to TDIU to comply with the July 2007 
Board remand directives.  The Board is obligated by law to ensure 
that the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds that the AMC has 
not complied fully with the July 2007 or January 2009 remand 
directives, as discussed more fully below.  As such, these 
matters must be remanded yet again.  See Stegall, supra.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2004, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of his claims.

In the July 2007 Board remand, the AMC was ordered to attempt to 
verify whether the Veteran was exposed to asbestos during his 
military service.  Specifically, the AMC was ordered to contact 
the National Personnel Records Center (NPRC) or other appropriate 
agency to request information about asbestos exposure.  A review 
of the claims file indicates that the AMC made no attempt to 
further develop the Veteran's allegations of asbestos exposure or 
to contact the NPRC with regards to asbestos exposure.

Further, in the January 2009 Board remand, the AMC was ordered to 
obtain updated VA and non-VA treatment records dated from 
December 2004 to the present, request in-patient treatment 
records from the 69th Field Hospital, the 70th General Hospital, 
the Ruppert Hospital in Charleston, South Carolina, and the 
Marine Hospital in Stapleton, New York, obtain a clarification of 
the February 2004 VA examiner's opinion with a complete 
rationale, and complete the July 2007 remand directives.  A 
review of the record reflects that the AMC obtained an addendum 
opinion from the original February 2004 VA examiner in 
January 2010.  The February 2004 examiner indicated that the 
Veteran's bilateral symmetrical degenerative joint disease of the 
shoulders was less likely than not related to his service-
connected left elbow disability and was more likely related to 
aging.  However, the examiner did not provide any rationale for 
her opinion.  As the opinion does not include a complete 
rationale, it is not adequate to render a decision on entitlement 
to service connection for a bilateral shoulder disability and 
does not comply with the January 2009 Board remand directives.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim); see also Stegall, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim of entitlement to service connection 
for a bilateral shoulder disability must be remanded for a new VA 
opinion.

Additionally, a review of the claims file reflects that the AMC 
contacted the NPRC to attempt to obtain the above-referenced 
treatment records.  However, a May 2009 response indicated that 
there were no clinical records for the Veteran at the NPRC and 
directed the AMC to the National Hansen's Disease Programs 
(NHDP).  The AMC requested the identified treatment records from 
the NHDP, however a September 2009 response from the NDHP 
indicated that the AMC must submit a release of information from 
the Veteran.  The AMC contacted the Veteran to obtain a release 
of information in October 2009.  The record is absent for any 
response or additional releases of information from the Veteran.  
As the case is being remanded, the Veteran should be given 
another opportunity to submit releases of information for the 
above-identified facilities.

Additionally, as there is no indication that the AMC obtained 
updated VA or non-VA treatment records, it must attempt to obtain 
any outstanding, relevant VA or non-VA treatment records dated 
from December 2004 to the present.

For all of the foregoing reasons, the Board finds that the AMC 
did not fully comply with the July 2007 or January 2009 remand 
directives.  As such, this claim must be remanded in order to 
comply with the July 2007 and January 2009 Board remands.  See 
Stegall, supra.

Additionally, as the issues of entitlement to service connection 
for a bilateral shoulder disability and asbestosis are being 
remanded and a grant of service connection for either of these 
issues could impact the Veteran's claim of entitlement to TDIU, 
these issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. 
App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As 
such, following the readjudication of the Veteran's claims of 
entitlement to service connection for a bilateral shoulder 
disability and asbestosis, the AMC should readjudicate the 
Veteran's claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Copies of any outstanding VA or private 
treatment records, covering the period from 
December 2004, to the present, should be 
obtained and added to the claims folder.  
Obtain a release from the Veteran as 
necessary.

2.  Contact the Veteran to obtain a release 
of information for any treatment records held 
by the National Hansen's Disease Programs, 
including from Ruppert or Roper Hospital in 
Charleston, South Carolina, and the Marine 
Hospital in Stapleton or Stanton Island, New 
York.  If the Veteran returns a signed 
release of information, the AMC should 
attempt to obtain these records and associate 
them with the claims file.

3.  Request the service department, the 
National Personnel Records Center, or any 
other appropriate organization having access 
to historical information regarding asbestos 
exposure on naval vessels provide any 
relevant evidence or information as to 
whether the Veteran may have been exposed to 
asbestos while on active duty from April 1943 
to October 1944 while aboard naval vessels, 
including various merchant marine vessels, in 
his duties as a messman and an ordinary 
seaman.  Any records obtained should be 
associated with the claims file.  If no such 
records are available, this should be 
indicated in the claims file.

The Veteran should also be advised that he 
may submit alternative forms of evidence to 
support his claims, such as statements from 
fellow service members.

4.  Following completion of the above, the 
Veteran's claims file should be returned to 
the original February 2004 VA examiner, if 
possible, for clarification of the opinion.  
Specifically, the examiner must provide 
a complete rationale for her conclusion 
that the Veteran's current bilateral 
shoulder disability is more likely 
related to aging than to his service-
connected left elbow disability.  The 
Veteran may be recalled for examination, if 
deemed necessary.

If the February 2004 VA examiner is 
unavailable, the Veteran should be afforded 
an examination with another examiner.  All 
indicated studies should be performed.  The 
claims folder should be provided to the 
examiner for review of pertinent documents 
therein in connection with the examination, 
and the examination report should reflect 
that such a review was conducted.  The 
examiner should provide an opinion as to the 
likelihood that the Veteran's current 
bilateral shoulder disability was caused or 
aggravated by his military service and/or his 
service-connected left elbow disability.  A 
complete rationale must be provided for any 
opinion offered.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

5.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for a 
bilateral shoulder disability and asbestosis 
should be readjudicated.  Thereafter, the 
claim of entitlement to TDIU should be 
readjudicated.  If any of the claims remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

